Exhibit 10.1

 GAIA, INC.

 

EMPLOYEE STOCK OPTION AGREEMENT

 

This Stock Option Agreement set forth below (this “Agreement”) is dated as of
the date of grant set forth below and is between GAIA, INC., a Colorado
corporation (“Gaia”), and the individual named below (“Grantee”).

 

Gaia has established its 2019 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Gaia and its shareholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Gaia and any parent or subsidiary of Gaia.

 

This Agreement evidences an option grant as follows:

 

Granted to:

Number of Shares:

Effective Date of Grant:

Expiration Date:

Exercise Price Per Share:

Vesting Dates:

 

Pursuant to the provisions of the Plan, the Board of Directors of Gaia (the
“Board”) or a Committee designated by the Board (the “Committee”) has full power
and authority to direct the execution and delivery of this Agreement in the name
and on behalf of Gaia.  The Board or the Committee authorized the execution and
delivery of this Agreement. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

 

Agreement

 

The parties agree as follows:

 

Section 1.  Grant of Stock Option; Term.   Subject and pursuant to all terms and
conditions stated in this Agreement and in the Plan, Gaia hereby grants to
Grantee an option (the “Option”) to purchase the number of shares (the “Option
Shares”) of Gaia’s Class A common stock, par value $0.0001 per share (the
“Common Shares”), set forth above, at the exercise price set forth above. 
Except as otherwise provided in this Agreement or the Plan, the Option may not
be exercised after the close of business on the expiration date set forth above.
Grantee hereby accepts the Option on such terms and conditions, including,
without limitation, the confidentiality and non-compete provisions set forth in
Section 8 of this Agreement.  The Option is a Nonqualified Stock Option (as such
term is defined in the Plan). Grantee shall, subject to the limitations of this
Agreement and the Plan, have the right to exercise the Option by purchasing all
or any part of the vested Option Shares then available for purchase under the
vesting schedule set forth above (less any Option Shares previously purchased
upon exercise of this Option).

 

Section 2.  Procedures for Exercise.  Grantee shall exercise all or any part of
the Option by delivering to Gaia: (i) written notice of the number of vested
Option Shares to be purchased, (ii) a duly executed Stock Restriction Agreement
substantially in the form of Appendix A (unless such agreement would have
expired according to its terms), (iii) payment of the exercise price of such
Option Shares in the form of cash or, if permitted by the Committee, qualified
Common Shares, the surrender of another outstanding Award under the Plan or any
combination thereof, and (iv) payment of any required withholding pursuant to
Section 10. The Option shall be deemed to have been exercised as of the close of
business on the date the required documents and required consideration are
received by Gaia. For purposes of this Section 2, Common Shares shall be deemed
to be “qualified” Common Shares if they have been held by Grantee for six months
or such other period as set from time to time by the Board or the Committee.

 

Section 3.  Termination of Employment, Retirement, Disability or Death.

 

(a)                                  Vesting shall cease on the date Grantee
ceases to be employed by the Company.  Following Grantee’s last day of
employment with the Company, this Option shall only be

 

--------------------------------------------------------------------------------

 

exercisable for the number of Option Shares that are vested as of Grantee’s last
day of employment with the Company (less any Option Shares previously acquired
upon exercise of this Option).

 

(b)                                 Except as provided in Section 3(c) or 3(d),
following Grantee’s last day of employment with the Company, this Option may be
exercised at any time and from time to time within the lesser of (i) the 30 day
period commencing on the first day after Grantee’s last day of employment with
the Company or (ii) the remaining term of the Option.

 

(c)                                  If termination of employment occurs due to
death or disability while Grantee is an employee of the Company, then this
Option may be exercised at any time and from time to time within the lesser of
(i) the one year period commencing on the first day after Grantee’s last day of
employment with the Company or (ii) the remaining term of the Option.

 

(d)                                 If termination of employment occurs due to
retirement at or after normal retirement age, as prescribed from time to time by
the Company’s retirement policy, or retirement under circumstances approved by
the Committee (either before or after retirement), then this Option may be
exercised at any time within the lesser of (i) the three month period commencing
on the first day after Grantee’s last day of employment with the Company, or, if
Grantee dies during the three month period commencing on the first day after
Grantee’s last day of employment with the Company, then the one year period
commencing on the first day after Grantee’s last day of employment with the
Company, or (ii) the remaining term of the Option.

 

Section 4.  Issuance and Delivery of Option Shares.  The stock
certificate(s) representing Option Shares shall be issued to Grantee subject to
satisfaction of the applicable tax withholding requirements set forth in
Section 10.  The issuance of Option Shares shall be in accordance with the
provisions of Section 5.

 

Section 5.  No Issuance of Option Shares if Violation.  Gaia shall not issue
stock certificate(s) representing Option Shares if the administrator of the Plan
or its authorized agent determines, in its sole discretion that the issuance of
such certificate would violate the terms of the Plan, this Agreement or
applicable law.

 

Section 6.  Rights as an Employee or Shareholder.  Except as otherwise provided
in the Plan, no person shall be, or have any of the rights or privileges of, a
shareholder of Gaia with respect to any of the Option Shares unless and until
certificates representing such shares shall have been issued and delivered to
such person.  Neither the Plan nor this Agreement shall be deemed to give
Grantee any right with respect to continued employment with the Company, nor
shall the Plan or the Agreement be deemed to limit in any way the Company’s
right to terminate Grantee’s employment at any time.

 

Section 7.  Nondisparagement and Further Assistance.  During Grantee’s
employment and thereafter, Grantee will not make any disclosure, issue any
public statements or otherwise cause to be disclosed any information which is
designed, intended or might reasonably be anticipated to discourage suppliers,
customers or employees of the Company or otherwise have a negative impact or
adverse effect on the Company.  Grantee will provide assistance reasonably
requested by the Company in connection with actions taken by Grantee while
employed by the Company, including but not limited to assistance in connection
with any lawsuits or other claims against the Company arising from events during
the period in which Grantee was employed.

 

Section 8.  Nondisclosure of Confidential Information; Non-Compete.  In
consideration of the receipt of the Option, Grantee agrees (i) not to disclose
to any third party any trade secrets or any other confidential information of
the Company (including but not limited to cost or pricing information, customer
lists, commission plans, supply information, internal business procedures,
market studies, expansion plans, potential acquisitions, terms of any
acquisition or potential acquisition or the existence of any negotiations
concerning the same or any similar non-public  information relating to the
Company’s internal operations, business policies or practices) acquired during
Grantee’s employment by the Company or after the termination of such employment,
or (ii) use or permit the use of any of the Company’s trade secrets or
confidential information in any way to compete (directly or indirectly) with the
Company or in any other manner adverse to the Company.  In addition, Grantee
agrees that, without the prior written consent of the Company, signed by the
Company’s Chief Executive Officer, Grantee will

2

 

--------------------------------------------------------------------------------

 

not, during the term of Grantee’s employment by the Company or for a period of
two years thereafter (i) accept employment with, serve as a consultant to, or
accept compensation from any person, firm or corporation (including any new
business started by Grantee, either alone or with others) whose products and/or
services compete with those offered by the Company, in any geographic market in
which the Company is then doing business or to Grantee’s knowledge plans to do
business, (ii) contact or solicit any customers of the Company for the purposes
of diverting any existing or future business of such customers to a competing
source, (iii) contact or solicit any vendors to the Company (directly or
indirectly) for the purpose of causing, inviting or encouraging any such vendor
to alter or terminate his, her or its business relationship with the Company, or
(iv) contact or solicit any employees of the Company (directly or indirectly)
for the purpose of causing, inviting or encouraging any such employee to alter
or terminate his, her or its employment relationship with the Company.

 

The Company will be entitled to enforce its rights under this Agreement
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights to which it may be entitled. 
Grantee agrees and acknowledges that money damages may not be an adequate remedy
for breach of the provisions of this Agreement and that the Company may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief in order to enforce or prevent
any violations of the provisions of this Agreement.

 

Grantee agrees that this covenant is reasonable with respect to its duration,
geographic area and scope.  It is the desire and intent of the parties that the
provisions of this Section 8 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular portion of this Section 8
shall be adjudicated to be invalid or unenforceable, this Section 8 shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 8 in the particular jurisdiction in which such adjudication is made.

 

Section 9.  Securities Laws.  Grantee acknowledges that applicable securities
laws may restrict the right and govern the manner in which Grantee may dispose
of the Option Shares obtained upon exercise of the Option and Grantee agrees not
to offer, sell or otherwise dispose of any such shares in a manner that would
violate the Securities Act of 1933, as amended, or any other federal or state
law. 

 

Section 10.  Income Taxes.  Grantee acknowledges that when Grantee is required
to recognize income for federal, state or local income tax purposes on account
of the grant, vesting and/or exercise of the Option, pursuant to this Agreement,
that such income shall be subject to withholding of tax by Gaia.  Grantee agrees
that Gaia may either withhold an appropriate amount from any compensation or any
other payment of any kind then payable or that may become payable to Grantee, or
require Grantee to make a cash payment to Gaia equal to the amount of
withholding required in the opinion of Gaia.  In the event Grantee does not make
such payment when requested, Gaia may refuse to issue or cause to be delivered
any shares under this Agreement or any other incentive plan agreement entered
into by Grantee and Gaia until such payment has been made or arrangements for
such payment satisfactory to Gaia have been made.  Grantee agrees further to
notify Gaia promptly if Grantee files an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, with respect to any Option
Shares.

 

Section 11.  Prohibition on Transfer or Assignment.  Except as provided in the
Plan, neither this Agreement nor the Option may be transferred or assigned,
other than an assignment by will or by laws of descent and distribution, and
this Option shall be exercisable during Grantee’s lifetime only by Grantee or by
such permitted assignee.

 

Section 12.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than
Gaia and Grantee and their respective heirs, representatives, successors and
permitted assigns.  The parties agree that this Agreement shall survive the
exercise or termination of the Option.

 

Section 13.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
made a part hereof as though fully set forth in this Agreement.  Grantee, by
execution of this Agreement, (i) represents that he is familiar with the terms
and provisions

3

 

--------------------------------------------------------------------------------

 

of the Plan and (ii) agrees to abide by all of the terms and conditions of this
Agreement and the Plan.  Grantee accepts as binding, conclusive and final all
decisions or interpretations of the administrator of the Plan upon any question
arising under the Plan and this Agreement (including, without limitation, the
cause of any termination of Grantee’s employment with the Company).  In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly.

 

Section 14.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.

 

Section 15.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Colorado shall control in all matters relating to this
Agreement and any action relating to this Agreement must be brought in Denver,
Colorado.

 

Section 16.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing.  Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth below the recipient’s signature to
this Agreement.  Either party to this Agreement may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at such address using any other means (including personal delivery,
expedited courier, messenger service, telecopy, ordinary mail, or electronic
mail), but no such notice, request, demand, claim, or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Either party to this Agreement may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other party notice in the manner set forth in this
section.

 

Section 17.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

EXECUTED as of the date of grant set forth above.

 

 

GAIA, INC.

 

GRANTEE

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Address:

833 W. South Boulder Road

 

Address:

                       

 

Louisville, CO  80027

 

 

                       

 

Attn.:  Stock Option Administration

 

 

 

 

 

Social Security No.

                       

 

 

 

 

 

 

 

 

4

 